                 Case 2:21-cr-00096-TLN Document 20 Filed 08/17/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENISE N. YASINOW
   AUDREY B. HEMESATH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00096-TLN
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
14
     RANDY EDWARD MARTIN,                                DATE: August 19, 2021
15                                                       TIME: 9:30 a.m.
                                  Defendant.             COURT: Hon. Troy L. Nunley
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on August 19, 2021.
21
            2.      By this stipulation, defendant now moves to continue the status conference until
22
     September 30, 2021, at 9:30 a.m., and to exclude time between August 19, 2021, and September 30,
23
     2021, under Local Code T4.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)     Defendant has recently retained new counsel in the case, and new counsel needs
26
            time to review discovery.
27
                    b)     The government has represented that the discovery associated with this case
28
            includes investigative reports and related documents in electronic form, including over 1,500

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00096-TLN Document 20 Filed 08/17/21 Page 2 of 3


 1          pages of documents. All of this discovery has been either produced directly to counsel and/or

 2          made available for inspection and copying.

 3                  c)     Counsel for defendant desire additional time to consult with their client, to

 4          conduct investigation and research related to the charges, to review and copy discovery for this

 5          matter, and to discuss potential resolutions with their client.

 6                  d)     Counsel for defendant believe that failure to grant the above-requested

 7          continuance would deny them the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                  e)     The government does not object to the continuance.

10                  f)     Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of August 19, 2021 to September 30,

15          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17          of the Court’s finding that the ends of justice served by taking such action outweigh the best

18          interest of the public and the defendant in a speedy trial.

19          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22          IT IS SO STIPULATED.

23
      Dated: August 16, 2021                                  PHILLIP A. TALBERT
24                                                            Acting United States Attorney
25
                                                              /s/ DENISE N. YASINOW
26                                                            DENISE N. YASINOW
                                                              Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:21-cr-00096-TLN Document 20 Filed 08/17/21 Page 3 of 3

     Dated: August 16, 2021                         /s/ STEVE WHITWORTH
 1                                                  STEVE WHITWORTH
                                                    MARION TITUS
 2
                                                    Counsel for Defendant
 3                                                  Randy Edward Martin

 4

 5

 6                                      FINDINGS AND ORDER

 7        IT IS SO FOUND AND ORDERED this 16th day of August, 2021.

 8

 9

10

11                                                     Troy L. Nunley
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
